Citation Nr: 1715287	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  14-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as ischemic heart disease and right bundle branch block/arrhythmia, to include as due to exposure to herbicide agents and as secondary to service-connected diabetes mellitus, type II. 

2. Entitlement to service connection for a neurological disability of the bilateral upper extremities other than diabetic autonomic neuropathy, to include as due to exposure to herbicide agents and as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an earlier effective date prior to March 10, 2014 for the award of service connection for peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a May 2014 rating decision, the RO also granted service connection for peripheral neuropathy of the bilateral lower extremities, evaluated as 20 percent disabling for each extremity, effective March 10, 2014.  As discussed below, the Veteran submitted a timely Notice of Disagreement as to the assigned effective date.  

With regard to the Veteran's service connection claim for a neurological disability of the bilateral upper extremities other than diabetic autonomic neuropathy, he has expressly filed a claim of service connection for peripheral neuropathy, and the claim was adjudicated as such in the June 2012 rating decision.  However, as the record contains other diagnoses pertinent to the claim, including a diagnosis of right hand carpal tunnel syndrome, see May 2012 private treatment record, the issue encompasses all currently diagnosed neurological disabilities of the bilateral upper extremities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also notes that in an April 2015 rating decision, the RO denied service connection for diabetic autonomic neuropathy, and the Veteran did not appeal this decision.  Accordingly, the issue has been characterized as a service connection claim for a neurological disability of the bilateral upper extremities other than diabetic autonomic neuropathy.  

Finally, in his June 2014 substantive appeal (via VA Form 9), the Veteran indicated that he sought to continue his appeal as to his service connection claim for a heart disability.  He also indicated that he wished to appeal the effective date of his service-connection award for peripheral neuropathy of the lower extremities, noting he had been treated for peripheral neuropathy since the mid-2000s.  The Board is construing the Veteran's June 2014 statement regarding the effective date of his lower extremity peripheral neuropathy award to be a timely Notice of Disagreement with the above referenced May 2014 rating decision.  With respect to the Veteran's peripheral neuropathy claim for the upper extremities, although not explicitly noted on his VA Form 9, the Agency of Original Jurisdiction (AOJ) readjudicated the issue in a May 2016 Supplemental Statement of the Case.  The AOJ also afforded the Veteran a March 2016 Disability Benefit Questionnaire (DBQ) examination for the claim for a neurological disability of the bilateral upper extremities.  The issue was subsequently certified to the Board.  Further, in a May 2016 Statement of the Representative, the Veteran's representative listed the service connection claim for a bilateral upper extremity neurological disability as an issue on appeal.  Therefore, as the AOJ has taken actions to indicate to the Veteran that the issue of entitlement to service connection for a neurological disability of the bilateral upper extremities is on appeal, and continued to treat the issue as a perfected appeal, to the point where the appeal was certified to the Board and such was relied on by the Veteran and his representative, the issue remains in appellate status before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

Heart Disability

The Veteran generally contends that his claimed heart disability was caused or aggravated by his service-connected diabetes mellitus, type II.  See May 2011 Claim.  Alternatively, he claims that he has a heart disability due to his exposure to herbicide agents during service.  See June 2011 Statement from the Veteran.  As the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents in service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Service treatment records are silent as to complaints, treatments, or diagnoses referable to a heart disability.  Likewise, August 1961 enlistment and November 1965 separation examination reports document normal findings as to the heart.  Post-service treatment records reflect a diagnosis of right bundle branch block with AV dissociation in November 2005.  A pacemaker was inserted in May 2006.  

In March 2016, the Veteran underwent a DBQ examination for evaluation of his claimed heart disability.  The examiner noted diagnoses of heart block as well as implanted cardiac pacemaker and specifically found that the Veteran had a cardiac arrhythmia, specifically atrioventricular block to the III degree.  The examiner found that the Veteran did not have an ischemic heart disease at this time.  As for the noted heart diagnosis, the examiner opined that it was less likely than not that "the Veteran's chronic heart block condition is the result of or been aggravated beyond normal progression by his diabetes mellitus," but that it was "the result of a degenerative condition."  However, the examiner did not explicitly address the matter of service connection on a direct basis, to specifically include whether the "degenerative condition" was related to the Veteran's exposure to herbicide agents.  Moreover, even assuming the Veteran's heart disability is degenerative, the examiner did not provide sufficient rationale explaining why such disability was not aggravated beyond its natural progression by diabetes.  Under these circumstances, a remand is necessary for an opinion to address the noted deficiency.  


Neurological Disability of the Bilateral Upper Extremities 

The Veteran generally contends that his claimed neurological disability of the bilateral upper extremities was caused or aggravated by his service-connected diabetes mellitus, type II.  See May 2011 Claim.  Alternatively, he claims that he has such disability due to his exposure to herbicide agents during service.  See June 2011 Statement from the Veteran.  

Service treatment records are negative as to complaints, treatments, or diagnoses referable to any neurological disability during service.  Post-service treatment records document a May 2012 electromyography (EMG) report, which notes "indications of bilateral hand paresthesias, R >L (right greater than the left)," as well as an impression of mild right carpal tunnel syndrome with demyelinating injury.  

In November 2011, the Veteran underwent a DBQ examination for peripheral neuropathy.  The examiner indicated that the Veteran has not been diagnosed with diabetic peripheral neuropathy.  

In a March 2014 DBQ examination report, the examiner noted the Veteran's report that "his hands have been bothering him all this week."  After noting the May 2012 diagnosis of right hand carpal tunnel syndrome, the examiner opined that the Veteran "has a neuropathy of the upper extremities that does not appear to be related to his diabetes."  

Subsequently, the March 2014 examiner issued an April 2014 addendum opinion, stating that "the Veteran's upper extremity per[i]pheral neuropathy is R carpal tunnel syndrome," and that such "does not imply a condition of the L upper extremity."  The examiner acknowledged that "[u]sing the plural in the word extremity was a mistake," while noting that "[t]he Veteran did say that both hands had been bothering him for a week prior to his exam."  With regard to the diagnosis of right carpal tunnel syndrome, the examiner opined that it was "likely related to his age . . . ." and that "any contribution or worsening from the diabetes [was] insignificant" because "diabetes affects both sides equally and the Veteran has carpal tunnel on only the R side . . . ."   The examiner did not address whether the Veteran's right hand carpal tunnel syndrome was due to his exposure to herbicide agents.   

An April 2015 DBQ examiner noted the Veteran's symptoms of "both hands go[ing] numb" when "he puts down his arm to the side . . . right side greater than the left."  The examiner then answered "yes" as to whether the Veteran had any symptoms attributable to diabetic peripheral neuropathy, and specified "mild" paresthesias and/or dysesthesias for the right upper extremity as well as "mild" numbness for both right and left upper extremities."  He indicated "none" for symptoms in the lower extremities.  The examiner checked "no" as to whether the Veteran had an upper extremity diabetic peripheral neuropathy, opining that "[h]is symptoms are relate[d] to dependent edema and not due to diabetes," and concluded that "there is no diabetic peripheral neuropathy diagnosis at this point."  However, it is unclear whether there is a neurological disability of the bilateral upper extremities underlying "[the Veteran's] symptoms [that] are related to dependent edema," to include symptoms of "mild" numbness for both upper extremities and "mild" paresthesias and/or dysesthesias for the right, and whether such was related to his diabetes and/or exposure to herbicide agents.  

In a March 2016 DBQ examination report, the examiner wrote that there was no evidence for "a chronic bilateral upper extremity neuropathy including diabetic or carpal tunnel," noting that "[h]is nighttime symptoms are more likely positional because of his very large girth/obesity."  However, the examiner did not address the April 2015 DBQ examiner's finding of the Veteran's "symptoms . . . relate[d] to dependent edema," or address whether there had ever been a diagnosis of right carpal tunnel syndrome at any time during the pendency of the claim and offer nexus opinion for such diagnosis, if any.  

Therefore, under these circumstances, the Board finds that the medical opinion evidence of record is inadequate to resolve the claim, and that, on remand, the AOJ should arrange to obtain a new VA examination addressing the noted deficiencies.  


Peripheral Neuropathy of the Bilateral Lower Extremities

As noted in the Introduction, in May 2014, the Veteran was awarded service connection for peripheral neuropathy of the bilateral lower extremities, evaluated as    20 percent disabling for each extremity, effective March 10, 2014.  In June 2014, the Veteran submitted a VA Form 9 indicating he wished to appeal the "start date" of his lower extremity award, noting that he had received treatment since the mid-2000s.  The Board construes this statement as a timely Notice of Disagreement as to assigned effective date.  To date, the RO has not yet issued a Statement of the Case with respect to this claim.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); See also Grantham, 114 F.3d at 1156.  Consequently, this matter must be remanded to the RO for the issuance of a Statement of the Case. The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2016).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter. 

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran and his representative a Statement of the Case addressing the issue of entitlement to an earlier effective date prior to March 10, 2014 for the award of service connection for peripheral neuropathy of the bilateral lower extremities, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to this issue.
2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  Return the claims file, to include a copy of this remand, to the March 2016 VA examiner who administered the Veteran's heart examination, if available, for an addendum opinion addressing the etiology of the Veteran's claimed heart disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  
 
Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current heart disabilities that have been present at any time since the claim (i.e. since May 2011). 

(B)  For each currently diagnosed heart disability, the examiner should then render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to his military service, to include his presumed exposure to herbicide agents.   

(C)  Notwithstanding the above, the examiner should also offer an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's heart disability was caused or aggravated (worsened beyond the natural progression) by service-connected diabetes mellitus, type II.  The examiner should specifically discuss the medical reasoning for any conclusion reached, with respect to both causation and aggravation.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to the extent possible

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed neurological disability of the bilateral upper extremities.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses of neurological disabilities of the bilateral upper extremities other than diabetic autonomic neuropathy, present since the date of claim (i.e. since May 2011), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal. 

In this regard, the examiner should consider the May 2012 diagnosis of right hand carpal tunnel syndrome.  The examiner should also consider the April 2015 examiner's finding of "symptoms relate[d] to dependent edema," "mild" paresthesias and "mild" numbness, as well as the Veteran's symptoms of "both hands go[ing] numb" when "he puts down his arms to the side . . . right side greater than the left," and determine whether the Veteran has or has had any neurological disability of the bilateral upper extremities underlying such symptoms.  

(B) For each currently diagnosed disability, the examiner should then render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to his military service, to include his exposure to herbicide agents.   

(C) Notwithstanding the above, for each currently diagnosed disability, the examiner should offer an opinion as to whether it is at least as likely as not the disability was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should also consider any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




